In an action by plaintiff wife to recover damages for personal injuries suffered when she fell through a trap door in defendant’s store to the basement, and by her husband for expenses and loss of services, the jury rendered a verdict for $500 for the wife, and $294.50 — representing the doctor’s and hospital bills — for the husband. Plaintiffs appeal. Judgment and order reversed on the facts and a new trial granted, with costs to appellants to abide the event. Among other injuries, plaintiff wife’s fibula was fractured, the bones of her foot and' ankle were dislocated, and her foot was in a cast for approximately two months. She could not walk without the aid of crutches for several months, and has suffered a 20% to 25% loss of motion which, in the opinion of her doctor, is a permanent condition, although it may improve to a point where the restriction will be reduced to 15%. The verdict is palpably inadequate. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.